Citation Nr: 0127174	
Decision Date: 12/11/01    Archive Date: 12/19/01

DOCKET NO.  99-06 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia



THE ISSUE

Whether the appellant's character of discharge for the 
service period from November 1, 1972 to March 20, 1975, is a 
bar to receipt of VA benefits.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had honorable active service in the Marine 
Corps from April 28-May 19, 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 administrative decision 
by the Wilmington, Delaware, Regional Office, that the 
character of discharge based on November 1, 1972 to March 20, 
1975 Army service was a bar to VA benefits derived from that 
period of service.  Jurisdiction over the case was 
subsequently transferred to the Roanoke, Virginia, Regional 
Office (RO).  

Although appellant expressed disagreement with a July 1998 
rating decision, which denied service connection for 
residuals of head trauma and for a post-traumatic stress 
disorder, and a Statement of the Case was issued him on said 
issues, the Board does not currently have jurisdiction over 
said issues since a timely Substantive Appeal has not been 
filed with VA with respect thereto.  See 38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001) and 38 C.F.R. §§ 20.200, 20.302(b)) 
(2001).  


REMAND

Initial review of the evidentiary record indicates that 
although appellant had honorable active service in the Marine 
Corps from April 28-May 19, 1972, he received a discharge 
under conditions other than honorable based on a subsequent 
November 1, 1972-March 20, 1975 Army service period.  

Service medical records during that brief, approximate three-
week Marine Corps service period in question reveal that in 
May 1972, appellant complained of headaches and dizziness and 
alleged having had two brain concussions 3-4 months ago.  
Clinically, there were no pertinent findings.  The impression 
was anxiety.  In May 1972, a neuropsychiatric medical 
detachment physician's report recommended that appellant be 
separated from service due to unsuitability because of a 
character and behavior disorder and defective attitude.  In 
that report, it was noted that on arrival for recruit 
training, appellant had been extremely immature and nervous; 
and that his parents had complained about his training 
personnel and "the way he was being treated."  Clinically, 
he appeared tearful, manipulative, and somewhat anxious.  It 
was noted that he had absolutely no desire to be a Marine; 
that he had joined the Marines to convince his brother of his 
manliness; and that since his arrival, adjustment had been 
extremely difficult.  His preservice history included trouble 
with the police on numerous occasions for underage drinking; 
being fired from four jobs; and extreme difficulty adjusting 
to his parents and their discipline.  It was specified that 
there was "no evidence of neurosis, psychosis, or severe 
depression which would necessitate his discharge....  There was 
evidence, however, of a highly immature individual with an 
extremely defective attitude....  In fact, the recruit should 
never have been recruited in the first place."  

During appellant's Army period of service in question, a 
November 1972 reenlistment examination report with medical 
questionnaire and service medical records (including a 
February 1975 service separation examination medical 
questionnaire) did not reveal any pertinent complaints, 
findings, or diagnoses.  A hospital report reflects that he 
was admitted in April 1973 as part of a pre-sentence 
evaluation, subsequent to being arrested the previous month 
after jumping into a man's car and robbing him outside a 
tavern where he had been drinking.  It was reported that when 
he learned that he was about to be sent to Germany, he had 
decided to get drunk "and do this as a means of avoiding 
transfer to Germany.  He also saw this as a means to be 
discharged from the Army and getting into the roofing 
business after discharge, as well as having some service 
connection for a mental condition."  He reported previous 
arrests for inebriation and fights; and previous concussions, 
beginning at age 8, from fights, automobile accidents, and 
falling off a bicycle.  He stated that his problem was 
drinking.  Clinical findings were unremarkable.  During 
hospitalization, he appeared to be drinking and was described 
as very manipulative and "was not known to be too 
truthful."  On June 8, 1973 hospital discharge, after a 
court appearance and being returned to Army jurisdiction, the 
diagnosis was alcohol addiction.  

During that Army service period in question, service records 
indicate that appellant was absent without official leave 
(AWOL) from September 17, 1973 through February 16, 1975; 
that he was charged with violation of the Uniform Code of 
Military Justice, Article 86, for being AWOL; that after a 
trial was pending for an offense punishable by a bad conduct 
or a dishonorable discharge, in late February 1975, he 
voluntarily requested discharge for the good of the service 
and acknowledged being guilty of such charge.  

A February 1975 service separation examination report, 
assuming one exists, is not currently of record and it is 
unclear whether the RO has specifically sought it.  A report 
of medical history form was completed by the appellant at 
separation.  Also, it is unclear whether any additional 
service medical records (including any alcohol abuse/mental 
health clinic treatment records) and additional service 
personnel/administrative/disciplinary records may be 
available pertaining to that Army service period in question.  
Such records might shed light upon whether appellant's recent 
allegations of mistreatment during service, including alleged 
racial assaults by fellow servicemen, are credible and may 
have been a factor in his AWOL status.  

In pertinent part, under 38 C.F.R. § 3.12(a) (2001), 
compensation is not payable unless the period of service on 
which the claim is based was terminated by discharge or 
release under conditions other than dishonorable.  Under 38 
C.F.R. § 3.12(b) (2001), a discharge or release from service 
under certain conditions is a bar to the payment of benefits 
unless it is found that the person was insane at the time of 
commission of the offense causing such discharge or release 
unless otherwise specifically provided (38 U.S.C.A. 
§ 5303(b)).  

In pertinent part, under 38 C.F.R. § 3.12(c),(6) (2001), 
benefits are not payable where the former service member was 
discharged or released under other than honorable conditions 
issued as a result of an absence without official leave 
(AWOL) for a continuous period of at least 180 days.  (In 
this case the veteran was absent over 500 days.)  This bar to 
benefit entitlement does not apply if there are compelling 
circumstances to warrant the prolonged unauthorized absence....  
They are listed in the subsequent paragraphs of that 
provision.  

Under 38 C.F.R. § 3.12(d) (2001), a discharge or release due 
to offenses to include acceptance of an undesirable discharge 
to escape trial by general court-martial or willful and 
persistent misconduct is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(1),(4). 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001)) became law.  The VA recently promulgated amended 
regulations implementing the Veterans Claims Assistance Act 
of 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Appellant's representative has recently 
argued, in a November 2001 informal hearing presentation, 
that the case should be remanded, in part, to satisfy that 
law.  It is argued, in particular, that (a) VA failed to 
notify appellant of evidence necessary to prove his claim, 
specifically that VA benefits may be granted notwithstanding 
the character of discharge if it is established that at the 
time of the offense leading to the discharge, the veteran was 
insane; and that (b) VA failed to adequately develop the 
claim by obtaining medical opinion as to the insanity 
question.  It does not appear that the RO addressed that 
problem.  The appellant's representative raised the issue in 
the written presentation to the Board.  It must be addressed, 
initially, by the  RO as it is raised as part of this appeal.

38 C.F.R. § 3.354(a) (2001) defines an insane person as one 
who, while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or who interferes with the peace of society; or who has so 
departed (become antisocial) from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  

When a rating agency is concerned with determining whether an 
appellant was insane at the time he committed an offense 
leading to...discharge..., it will base its decision on all the 
evidence procurable relating to the period involved, and 
apply the definition in paragraph (a) of this section.  38 
C.F.R. § 3.354(b) (2001).

38 C.F.R. § 3.354(a) must be interpreted in light of the 
commonly accepted definition of "insanity."  VAOPGCPREC 20-
97 (May 22, 1997).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the relevant statutory provisions 
require that the insanity exist only at the time of the 
commission of an offense leading to a person's discharge and 
not that insanity must cause the misconduct.  That is, there 
need not be a causal connection between the insanity and the 
misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).

In addition, while there need not be a causal connection 
between the insanity and the misconduct, there still must be 
competent evidence establishing that the appellant was insane 
at the time of his offenses leading to his other than 
honorable discharge.  See Zang v. Brown, 8 Vet. App. 246, 254 
(1995).

The Veterans Claims Assistance Act of 2000 provides for 
notice and developmental assistance that the VA must provide 
to claimants.  In view of those provisions, it appears that 
the case must be remanded for such assistance to appellant 
and for initial review by the RO under the new law so as not 
to prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In an effort to assist the RO, the Board has reviewed the 
claims files and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000 and pertinent regulations.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request the service 
department, the National Personnel 
Records Center (NPRC), (or any other 
appropriate organization) to search for 
any additional relevant service medical 
records, such as clinical (hospital 
inpatient) records, outpatient records, 
alcohol abuse/psychiatric treatment 
records, and a February 1975 service 
separation examination report, assuming 
one exists; and any additional, relevant 
service 
personnel/administrative/disciplinary/cou
rt-martial records pertaining to the 
service period in question.  In the event 
that records are unavailable, this should 
be noted in writing in the claims 
folders.  Any such records should be 
obtained and associated with the claims 
folders.

2.  The RO should advise appellant to 
submit or identify evidence that might 
establish whether he was insane during 
the AWOL period in question.  Appellant 
and his representative should be offered 
the opportunity to submit evidence and 
argument on the merits of the insanity 
question.  The RO should make reasonable 
efforts to obtain and associate with the 
claims folders any relevant evidence 
necessary to substantiate appellant's 
claim, including any relevant records 
adequately identified and authorized by 
appellant to be obtained.

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159 (2001).

4.  Thereafter, if the records or other 
evidence received suggest insanity or 
psychological impairment at the time of 
the AWOL, the RO should arrange for a VA 
psychiatrist.  The examiner is to review 
the entire claims folders and render 
medical opinion as to whether it is at 
least as likely as not that at the time 
of the offense leading to the discharge 
(being AWOL during Army service), the 
veteran was insane, as that term is 
defined by 38 C.F.R. § 3.354(a) and 
interpreted in light of the commonly 
accepted definition of "insanity" in 
accordance with VAOPGCPREC 20-97.  If 
this matter cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.  

5.  The RO should readjudicate the issue 
of whether the character of discharge 
based on November 1, 1972 to March 20, 
1975 Army service was a bar to VA 
benefits derived from that period of 
service (including the insanity 
question).  All appropriate development 
should be undertaken, particularly with 
consideration of the Veterans Claims 
Assistance Act of 2000.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


